DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0044], line 8, “transmitter” should be replaced with --signal generator--.
In paragraph [0091], line 7, “1” should be deleted.
Appropriate correction is required.

Claim Objections
Claims 4 and 21 are objected to because of the following informalities:  
In claim 4, “the second conductor loop” and “the third conductor loop” lack antecedent basis in the claims.
In claim 21, “the second conductor loop” and “the third conductor loop” lack antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 15, 16, 20, 22, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 20, the limitation “preferably” does not clearly set forth the metes and bounds of the patent protection desired.
In claim 13, the limitation “that causes a reduction of magnetic fields” appears to compare the claimed coil topology with a different coil topology that generates a greater magnetic field (see paragraph [0087], and Figs. 5a and 5b), and therefore it does not clearly set forth the metes and bounds of the patent protection desired.
Claims 15, 6, 22, and 23 are indefinite due to their dependencies upon claims 2 and 20, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 12, 14, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 6,999,007).

Regarding claims 1 and 19, Lin et al. discloses a position measuring device (see Fig. 3) and method for detecting a position of a position signal generator (element 36, Fig. 3) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 13, Fig. 3) that is arranged along the measuring path for detecting a magnetic signal, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device (element 14, Fig. 3) of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, and wherein it comprises an evaluation unit (element 11, Fig. 3) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (elements 26, 28, Fig. 3) and is configured to generate, by means of said at least one induction coil, an induction field for supplying said position 
Regarding claims 2 and 20, Lin et al. discloses a position measuring device and method, wherein furthermore a second conductor loop (element 15, Fig. 3), arranged at least sectionally along the measuring path, is provided for detecting the magnetic signal generated by the position signal generator, wherein the evaluation unit is designed for detecting the position in dependence on the first signal and a second signal generated by the magnetic signal in the second conductor loop, and wherein preferably at least one segment of the first conductor loop is essentially approximately sine-shaped (see Fig. 3), relative to a reference position of the measuring path, and at least one segment of the second conductor loop is essentially approximately cosine-shaped (see Fig. 3), relative to the reference position of the measuring path. Further, the device of Lin et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).

Regarding claim 4, Lin et al. discloses a position measuring device, wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop is a sine function, wherein a function assigned to the second conductor loop is a cosine function, and wherein a function assigned to the third conductor loop (element 18, Fig. 3) is a constant (see Fig. 3).
Regarding claim 8, Lin et al. discloses a position measuring device, wherein said magnetic signal is a periodic magnetic signal (i.e., alternating magnetic field) (see col. 2, line 1).
Regarding claim 12, Lin et al. discloses a position measuring device, wherein the position signal generator is arranged sliding directly on a surface of the first conductor loop or a support element carrying said first conductor loop or a sliding layer provided on said first conductor loop (see Fig. 3).
Regarding claim 14, Lin et al. discloses a position measuring device, wherein at least one further conductor loop (element 63, Fig. 11) is provided which comprises a sine-shaped geometry along a coordinate axis of the measuring path, said at least one further conductor loop having a longer wavelength than said first conductor loop (see Fig. 11).
Regarding claim 17, Lin et al. discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least 
Regarding claim 21, Lin et al. discloses a method, wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop (element 13, Fig. 3) is a sine function, wherein a function assigned to the second conductor loop (element 15, Fig. 3) is a cosine function, and wherein a function assigned to the third conductor loop (element 18, Fig. 3) is a constant, and wherein the evaluation unit detects the position in dependence on the first signal and a second signal, generated by the magnetic signal in the second conductor loop, as well as a third signal generated by the magnetic signal in the third conductor loop (see Fig. 3). 

Claims 1, 8-10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gass et al. (US 6,943,543).

Regarding claims 1 and 19, Gass et al. discloses a position measuring device (see Figs. 2 and 5) and method for detecting a position of a position signal generator (element 112, Fig. 2) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 100, Fig. 2) that is arranged along the measuring path for detecting a magnetic signal, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device (i.e., the coil of resonant circuit i.e., an external control and evaluation circuit, col. 3, line 38) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (element 106, Fig. 2) and is configured to generate, by means of said at least one induction coil, an induction field for supplying said position signal generator with energy. Further, the device of Gass et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Regarding claim 8, Gass et al. discloses a position measuring device, wherein said magnetic signal is a periodic magnetic signal (i.e., sinusoidal) (see col. 5, lines 42-55).
Regarding claim 9, Gass et al. discloses a position measuring device, wherein said magnetic signal has a frequency component in the range of approximately one kilohertz to approximately 200 kilohertz (see clams 11 and 12).
Regarding claim 10, Gass et al. discloses a position measuring device, wherein said magnetic signal has a frequency component in the range of approximately 10 kilohertz to approximately 20 kilohertz (see clams 11 and 12).

Regarding claim 17, Gass et al. discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator (see col. 5, lines 42-55 and Fig. 3), wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (i.e., inherent feature of Grass et al. in order to start up the oscillator).
Regarding claim 18, Gass et al. discloses a position measuring device, wherein said measuring path is curved, having a two-dimensional or three-dimensional course (see Fig. 5).

Claims 1, 3, 5, 12, 13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (US 6,531,866).

Regarding claims 1 and 19, Miyata et al. discloses a position measuring device (see Fig. 1) and method for detecting a position of a position signal generator (element 210, Fig. 1) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 232, Fig. 1) that is arranged along the measuring path for detecting a magnetic signal, generated by the position 
Regarding claim 3, Miyata et al. discloses a position measuring device, wherein at least one conductor loop is embodied such that the size of a differential surface element of the at least one conductor loop changes along a coordinate axis of the measuring path in accordance with a specifiable function (see Fig. 1).
Regarding claim 5, Miyata et al. discloses a position measuring device, wherein said at least one induction coil is arranged around said at least first conductor loop (see Fig. 1).

Regarding claim 13, Miyata et al. discloses a position measuring device, wherein said induction coil comprises a field balancing topology that causes a reduction of magnetic fields around the induction coil (see Fig. 1 and col. 4, lines 36-46).
Regarding claim 17, Miyata et al. discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator (see Fig. 1 and col. 6, lines 23-32), wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (i.e., inherent feature of Miyata et al. in order to start up the oscillator).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhitomirsky (US 2016/0169717).

Regarding claims 1 and 19, Zhitomirsky discloses a position measuring device (element 1, Fig. 1) and method for detecting a position of a position signal generator (element 12, Fig. 2a) that can be moved along a measuring path, wherein the position 
Regarding claims 2 and 20, Zhitomirsky discloses a position measuring device and method, wherein furthermore a second conductor loop (element 4-2, Fig. 2a), arranged at least sectionally along the measuring path, is provided for detecting the magnetic signal generated by the position signal generator, wherein the evaluation unit is designed for detecting the position in dependence on the first signal and a second signal generated by the magnetic signal in the second conductor loop, and wherein 
Regarding claim 3, Zhitomirsky discloses a position measuring device, wherein at least one conductor loop is embodied such that the size of a differential surface element of the at least one conductor loop changes along a coordinate axis of the measuring path in accordance with a specifiable function (see Fig. 2a).
Regarding claim 4, Zhitomirsky discloses a position measuring device, wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop is a sine function, wherein a function assigned to the second conductor loop is a cosine function, and wherein a function assigned to the third conductor loop is a constant (see Fig. 2a).
Regarding claim 5, Zhitomirsky discloses a position measuring device, wherein said at least one induction coil is arranged around said at least first conductor loop (see Fig. 2a).

Regarding claim 11, Zhitomirsky discloses a position measuring device, wherein a distance between the position signal generator and a plane comprising said first conductor loop ranges between about 0.1 mm and 10 mm (see par. [0432]).
Regarding claim 17, Zhitomirsky discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator, wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (see par. [0192] and Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 6,999,007).

. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreit et al. (US 8,020,453) discloses an inductive position sensor having an induction coil with a field balancing topology.

Allowable Subject Matter
Claims 15, 16, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
11/10/2021